     Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 1 of 23 Page ID
                                     #:17036
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV13-06004 JAK (AGRx)                                        Date   February 12, 2021
 Title        Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                              Not Reported
                   Deputy Clerk                                       Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Not Present                                             Not Present


 Proceedings:             (IN CHAMBERS) ORDER RE MOTION FOR RELIEF FROM AMENDED
                          JUDGMENT (DKT. 577)


I.       Introduction

Pharrell Williams (“Williams”), Robin Thicke (“Thicke”) and Clifford Harris, Jr. (collectively, “Thicke
Parties”) composed “Blurred Lines.” Dkt. 1 ¶ 6. Frankie Christian Gaye, Nona Marvisa Gaye and Marvin
Gaye III (collectively, “Gaye Parties”) claim an ownership interest in two compositions by Marvin Gaye:
“Got To Give It Up” and “After the Dance.” Dkt. 12 ¶ 11; Dkt. 35 ¶ 11; Dkt. 36 ¶ 3. The Thicke Parties
filed this action for declaratory relief, seeking a finding that “Blurred Lines” does not infringe the
copyright in “Got To Give It Up.” Dkt. 1. The Gaye Parties then filed various counterclaims, including
one in which they claimed that “Blurred Lines” infringed the copyright held by the Gaye Parties for “Got
To Give It Up,” and that another song by Thicke, “Love After War,” infringed the copyright for “After the
Dance.” Dkt. 14; Dkt. 36.

At the conclusion of the jury trial on the counterclaims, on March 10, 2015, a verdict was returned that
the Thicke Parties infringed the copyright for “Got To Give It Up,” but that the infringement was not
willful. The jury also determined that the Thicke Parties did not infringe the copyright for “After the
Dance.” Dkts. 320, 321. The jury made the following awards to the Gaye Parties: $4,000,000 in actual
damages; $1,610,455.31 in profits received by Williams and his company More Water from Nazareth
Publishing, Inc. (together, “Williams Parties”); and $1,768,191.88 in profits received by Thicke. Dkt. 320
at 3. Through rulings on certain post-trial motions, the award of $4,000,000 in actual damages was
reduced to $3,188,527.50, and the award of profits from Williams was reduced from $1,610,455.31 to
$357,630.96. Dkt. 423 at 55. The request by the Gaye Parties for a running royalty in the amount of
50% of the songwriter and publishing revenue of “Blurred Lines” was also granted. Id. at 56. Judgment
was entered on December 2, 2015. Dkt. 450. It did not address attorney’s fees.

On January 11, 2016, Frankie and Nona Gaye filed a Motion for Attorney’s Fees, in which Marvin Gaye
III joined. Dkt. 479, 502. On January 12, 2016, Marvin Gaye III filed a separate Motion for Attorney’s
Fees. Dkt. 502. On April 12, 2016, the motions for attorney’s fees were denied, and costs were
apportioned for the counterclaims of the Gaye Parties on which they prevailed. Dkt. 554.

Appeals and cross-appeals followed. Dkts. 457, 473, 508, 558. The Ninth Circuit affirmed in part and
                                                                                                  Page 1 of 23
      Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 2 of 23 Page ID
                                      #:17037
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

    Case No.     LA CV13-06004 JAK (AGRx)                                      Date    February 12, 2021
    Title        Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

reversed in part. The Ninth Circuit reversed a portion of a post-judgment order that granted a general
verdict as a matter of law against Harris and the Interscope Parties. Williams v. Gaye, 895 F.3d 1106,
1130-32 (9th Cir. 2018), as amended on denial of reh’g en banc; Dkt. 566 at 42-46. An amended
judgment entered on December 6, 2018. Dkt. 573. 1 The Ninth Circuit also affirmed the denial of the
request for an award of attorney’s fees. Williams, 895 F.3d at 1133; Dkt. 566 at 47.

On December 6, 2019, the Gaye Parties filed a motion for relief from amended judgment for fraud on
the court pursuant to Fed. R. Civ. P. 60(b)(3), 60(b)(6) and 60(d)(3) (“Motion”). Dkt. 577. In support of
the Motion they argue that, because in a November 4, 2019 video interview, Williams admitted to
having relied on “Got To Give It Up” when composing “Blurred Lines,” Thicke and Williams committed
perjury by testifying that Thicke was not involved in the songwriting process, and that Williams -- who
was principally responsible for writing “Blurred Lines” -- did not think about “Got To Give It Up” when he
composed Blurred Lines. Through the Motion, the Gaye Parties seek an award of the fees and costs
incurred in prosecuting their claims. The Motion was supported by a memorandum of points and
authorities (Dkt. 577-1) and seven supporting exhibits (Dkts. 577-4 to 577-10). The Williams Parties
opposed the Motion (“Opposition” (Dkt. 585)), and Thicke joined in the Opposition (Dkt. 587). The
Williams Parties filed 11 exhibits in support of the Opposition. Dkt. 588. The Gaye Parties filed a reply
in support of the Motion (“Reply”). Dkt. 591.

For the reasons stated in this Order, the Motion is DENIED.

II.         Factual Background

Before, during and after the trial, Williams and Thicke each made statements about his state of mind
when “Blurred Lines” was composed and recorded. Some of these statements could be construed as
being inconsistent with others.

            A.    Interviews of Thicke and Williams

During interviews between May 6, 2013 and July 20, 2014, Thicke stated that “Got To Give It Up”
influenced “Blurred Lines.” For example, in a June 11, 2013 interview with Hot 97, Thicke said that he
told Williams that “[he’d] love to make something like this, feel like ‘Got To Give It Up.’” Thicke stated
that Williams “started with the percussion, trying to get that rhythm,” and that they quickly created the
song. Thicke acknowledged that “Blurred Lines” had similarities with “Got to Give It Up, Part II.” Dkt.
112, Ex. 3, Track 1. Accord id. Track 2 (in a May 6, 2013 interview with VH1, stating that “[w]e tried to
get a groove like [“Got To Give It Up”] going”); id. Track 3 (making a similar statement on July 20,
2014); id. Track 4 (making a similar statement on July 29, 2013); id. Track 5 (when asked about this in
an interview with Oprah on October 13, 2013, Thicke stated that he told Williams that he wanted to
create a song with the “feel” of “Got To Give It Up”); but see id. Track 6 (in an unknown context on
September 26, 2013, Thicke’s general denial of the assertion that he thinks about Marvin Gaye).

In an interview on September 26, 2013, Williams made similar statements:


1The Interscope Parties, which distributed “Blurred Lines,” are comprised of Interscope Records, UMG
Recordings, Inc., Universal Music Distribution and Star Trak, LLC.
                                                                                                  Page 2 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 3 of 23 Page ID
                                   #:17038
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                        Date    February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

         Q. “Blurred Lines,” which is like, everyone’s favorite. Like me, my mom, my
         grandmother, like it, it crosses generations. And I’m dead serious. But I think it’s the
         Marvin Gaye-like feeling, with the sample --

         A. No sample.

         Q. -- No sample. [inaudible] But the -- is there – were you inspired by him for that song?

         A. Oh, for sure, totally. But what I try to, see, this is the thing. What I tried to do, was I
         tried to take the feeling that “Got To” -- “Got To Give It Up” gave me, uh but I also tried to
         do -- blend in like, Southern White Baptist harmonies, on the chorus, and then, you
         know, sex is always a good element to inject in anything.

Id. Track 7.

         B.     Thicke’s Response to Interrogatories

On March 28, 2014, Thicke responded to the first set of interrogatories from Nona Gaye and Frankie
Gaye:

         INTERROGATORY NO. 16:

         Please describe step by step how “Blurred Lines” was created, including any and all
         conversations you had with Williams or anyone else involved in the creation or recording
         of “Blurred Lines” about what you were attempting to achieve with the song (i.e., whether
         you were trying to evoke Marvin Gaye at all or create something that sounded like “Got
         To Give It Up”). . . .

         SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 16:

         Subject to and without waiver of the foregoing objections, Responding party responds as
         follows: The track was created from scratch in about an hour and a half. Robin Thicke
         told Pharrell Williams that Thicke would love to create a song that evoked the musical
         era of “Got To Give It Up.” Williams created the instrumental track and the first verse,
         and then Thicke and Williams created the rest of the verses, improvising four lines at
         time. Clifford Harris later added a vocal track.

Dkt. 520-9 at 4-5. These interrogatory responses were signed and verified. Thicke Depo., Dkt. 577-6 at
69:9-14.

         C.     Subsequent Statements by Thicke and Williams

                1.       Deposition Testimony by Williams

During his April 2014 deposition, Williams denied intending to evoke “Got To Give It Up” when creating
“Blurred Lines.” Williams testified as follows:
                                                                                                    Page 3 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 4 of 23 Page ID
                                   #:17039
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                         Date    February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.


         Q. Is it your testimony that you and Mr. Thicke never once during the creation of “Blurred
         Lines” spoke about, discussed, referenced the song “Got To Give It Up” by Marvin
         Gaye?

         A. I did not go in the studio with intention of making anything to feel like -- or to sound
         like Marvin Gaye.

Williams Depo., Dkt. 577-5 at 86:4-10.

         Q. Did you ever have the thought -- did Marvin Gaye’s “Got To Give It Up” ever cross
         your mind at all while you were creating “Blurred Lines”?

         A. No.

Id. at 90:13-17.

Williams was then questioned about his statements in an interview that was published with the title
“Pharrell Has Found His Happy Place in the Mainstream.” Id. at 104:7-11. During that interview,
Williams made the following statements:

         Well, listen, I have the utmost respect -- the most -- utmost respect for Marvin Gaye and
         his music and he is one of the patriarchs. He is one of the best. But here’s the thing. You
         can’t trademark a groove.

         If I play a song, which a lot of my new hip hop and rap records are, that’s done in a six-
         eight time signature, Charlie Parker’s family is not going to sue me for that. Do you
         understand what I’m saying? . . .

         Because that’s what we’re dealing with. We’re dealing with the idea that someone feels
         like a groove is proprietary, and it’s not. Music is and the notes are and when you look at
         the sheet music, then you know.

         And just for a bit of humor, the percussion, that I use in “Blurred Lines,” aside from the
         music notation being completely different . . . the sheet music is available online, by the
         way, but the percussion -- I was trying to pretend that I was Marvin Gaye and what he
         would do, had he went down to Nashville and did a record with pentatonic harmonies
         and more of a bluegrass chord structure.

         So unfortunately, there’s no comparison between the minor bluesy chords he was
         playing and my major bluesy chords. . . .

Id. at 105:11-107:4.

During his deposition, Williams was asked to reconcile his statements in the interview with his earlier
statement that “Got To Give It Up” did not “cross [his] mind at all” when he was creating “Blurred Lines.”
                                                                                                   Page 4 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 5 of 23 Page ID
                                   #:17040
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                      Date   February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

This testimony is in the following colloquy:

         Q. So do you remember before the break, I asked you if Marvin Gaye at all came into
         your mind at all in the creation of “Blurred Lines” --

         A. Uh-huh.

         Q. And you said “No”?

         Do you remember that?

         A. Yep.

         Q. You say in this interview:

         “I was trying to pretend that I was Marvin Gaye.”

         A. Uh-huh.

         Q. So I guess Marvin Gaye did, in fact, come into your mind?

         A. You asked me about “Got To Give It Up.”

         Q. I asked you about “Got To Give It Up”?

         A. Yeah. You asked me about “Got To Give It Up.”

         Q. So Marvin Gaye came into your mind when you were created “Blurred Lines,” but not
         --

         A. No. When I look back. When I look back.

         Q. Do you see here anywhere where you say when you look back?

         A. No, no, no. I’m telling you. I’m answering you.

         Q. You said:

         “I was trying to pretend that I was Marvin Gaye.”

         When you were creating --

         A. The feeling of the music.

         Q. Hold on.


                                                                                             Page 5 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 6 of 23 Page ID
                                   #:17041
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                             Date   February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

         When you were creating “Blurred Lines,” were you trying to pretend that you were
         Marvin Gaye?

         A. At that particular time, no, but as I look back, I feel that feeling.

         Q. Okay. Why didn’t you say that “now that I look back, I must have been trying to
         pretend like I was Marvin Gaye?”

         Because here you say --

         A. Do you want me to answer that?

         Q. -- Quote:

         “I was trying to pretend I was Marvin Gaye.”

         That seems inconsistent, doesn’t it?

         A. I’ll tell you why. Because at the time, I was thinking about like what the music turned
         out to feel like and what it turned into.

         And at the time, when I’m searching for music, which I don’t expect you to understand
         this, but we look into oblivion. We look into that which does not exist.

         As I told you before, when I went into the studio to work with [Thicke], I started out for a
         bluegrassy -- you know, a bluegrassy chord structure that I felt like could be interesting
         with a soulful voice.

         When I looked back, when I was answering that question, yes, it was like -- and that’s
         what I should have said. And I’m sorry for not being clear.

         But it -- it should have read, “It -- it felt like Marvin Gaye going into Nashville, making a
         groove.” That’s what I should have said.

Id. at 107:16-110:9.

                 2.      Deposition Testimony of Thicke

In Thicke’s deposition testimony, he described his motives when he was interviewed, and claimed that
they were for promotion:

         Q. Did you have any conversation with [Williams] during or before the creation of
         “Blurred Lines” in which you discussed with him Marvin Gaye’s song “Got To Give It
         Up”?

         A. No. . . .
                                                                                                    Page 6 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 7 of 23 Page ID
                                   #:17042
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                        Date    February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.


         Q. Do you make it a habit of being dishonest when you give interviews?

         A. When I do -- when I give interviews, I tell whatever I want to say to help sell records. .
         ..

         Q. -- You were present when the tracks were being laid down, but you offered no
         suggestion, thoughts or input about what to do or what style to evoke or anything?

         A. Absolutely not.

Thicke Depo., Dkt. 577-6 at 31:7-11, 31:15-19, 82:23-83:2.

Thicke also testified that he falsely stated to members of the press that he had told Williams to create a
song that evoked “Got To Give It Up,” because he was jealous that, as to “Blurred Lines,” the public
credited Williams and not him for writing and producing this very successful song. Id. at 85:7-86:2, 87:4-
87:19. Thicke also testified that he believed -- when giving interviews -- that claiming credit in the
creative process would help him sell other records. Id. at 87:20-88:19. Thicke also represented that he
was intoxicated during the creation of “Blurred Lines” and was unable to participate in the creative
process, and that he was intoxicated during many of the interviews in which he claimed personal credit
in the creative process that resulted in “Blurred Lines.” Id. at 103:15-104:19; 105:17-19; 118:3-119:5;
143:24-144:5.

Thicke also testified that Williams never told him that when Williams was working on “Blurred Lines,”
Williams was trying to pretend to be Marvin Gaye. Id. at 142:23-143:4.

         D.      Trial

                 1.      Trial Testimony by Williams

At trial, Williams testified that, on the day he created “Blurred Lines,” he started alone in the recording
studio and wrote most of the song before Thicke arrived. Dkt. 577-7 at 102:18-19, 109:1-109:15.
Williams denied ever having spoken to Thicke about “wanting to do a song in the genre or the style of
“Got To Give It Up.” Id. at 109:23-110:9. Williams also testified as follows:

         Q. In any way, shape or form, did you copy any aspect of “Got To Give It Up” when you
         created “Blurred Lines”?

         A. No, sir.

         Q. Don't you think that maybe subconsciously you could have done it?

         A. No, sir.

         Q. Why not?

                                                                                                  Page 7 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 8 of 23 Page ID
                                   #:17043
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                         Date   February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

         A. Because if I would have, we would have contacted our musicologist and dealt with it
         properly. It's -- it's the fair and just and right thing to do.

Id. at 113:20-114:4.

         Q. Now, in the direct examination of you, Mr. Williams, Mr. King asked you what you
         were thinking about when you were creating “Blurred Lines,” how you came up with the
         song. Do you recall that?

         A. Yes, sir.

         Q. Okay. Isn't it true, Mr. Williams, that you were pretending that you were Marvin Gaye
         when you were creating “Blurred Lines”?

         A. I've said in the past that I can see where people felt like that and I'm -- and I must
         have been channeling that feeling, you know, that late '70s feeling.

         Q. Okay.

         A. And sometimes when you look back on your past work, you see inflections of people,
         but it doesn't mean that's what you're doing when you're in it. . . .

         Q. Okay. And in your interview with XXL, you stated as follows: “I was trying to pretend
         that I was Marvin Gaye and what he would do had he went down to Nashville and did a
         record with pentatonic harmonies.”

         You did say that; correct?

         A. Yes. Yes. That's summary, when you're summarizing like what you -- what your work
         is like and what you're doing. Sometimes we don't know when we're in it, just to clarify
         for you.

         Q. So is it your testimony that it's not true that you were trying to pretend that you were
         Marvin Gaye when you were creating “Blurred Lines”? It was something that you
         realized after the fact?

         A. Yes. It was -- well, no. What you're reading is my interpretation of my work after I had
         done it. But it wasn't a preconceived notion to go into it and I wasn't thinking about those
         things.

         As musicians, we look back at our work and we give a description. Sometimes we know
         what we're doing when we're in it and sometimes we look back and see what comes out.
         That's the truth.

         Q. Okay. And, Mr. Williams, it's your position that you did not go into the studio with the
         intention of making anything to feel like or to sound like Marvin Gaye; correct?
                                                                                                     Page 8 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 9 of 23 Page ID
                                   #:17044
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                         Date   February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.


         A. To sound like “Got To Give It Up.”

         Q. Okay. You did not go into the studio --

         A. Or Marvin Gaye.

         Q. You did not go into the studio with the intention of making anything to feel like “Got To
         Give It Up” or to sound like Marvin Gaye; correct?

         A. No, sir.

         Q. Okay. I would like to play -- and it's your testimony that Marvin Gaye's -- or it's your --
         yes. It's your testimony that Marvin Gaye's “Got To Give It Up” did not cross your mind at
         all at any time in the creation of “Blurred Lines”; correct?

         A. Not during the creation, no, sir. . . .

         [Exhibit played]

         Q. Okay. Mr. Williams, it is your testimony that you and Robin Thicke did not have any
         conversations whatsoever before or during the creation of “Blurred Lines” in which he
         asked you to create a song like “Got To Give It Up” or even a song that evoked the era
         of “Got To Give It Up”; isn't that correct? . . .

         A. Yes. That is correct.

Id. at 135:13-138:15; see also Dkt. 577-8 at 7:20-8:3 (similar).

                 2.      Trial Testimony by Thicke

Thicke testified on cross-examination about his response to interrogatories and statements in
interviews. These questions focused on whether shortly before “Blurred Lines” was recorded, he told
Williams that he wanted to create a song that evoked the era of “Got To Give It Up.” Thicke stated that
these earlier statements were inaccurate, because he was intoxicated when he made them, and
because -- upon hearing Williams’ testimony that he had created most of “Blurred Lines” before Thicke
arrived at the studio -- “[Thicke] realized that [Thicke] convinced himself, you know, that [“Blurred
Lines”] was [Thicke’s] idea.” Dkt. 577-8 at 28:22-29:12; 32:19-33:25; Dkt. 588, Ex. 3, at 7:20-11:7.
Thicke testified that instead, he only added minor elements to the song. Id. at 32:19-33:25.

                 3.      Opening and Closing Statements

The opening and closing statements at trial reflect that the parties extensively litigated the question
whether the trial testimony of Thicke and Williams was credible. This included whether Thicke told
Williams that he wanted to create a song that evoked “Got To Give It Up” or its historical era before
“Blurred Lines” was created; whether Williams had “Got To Give It Up” in mind -- and tried to evoke its
                                                                                                  Page 9 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 10 of 23 Page ID
                                    #:17045
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                         Date    February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

composition or feeling -- when creating “Blurred Lines”; whether statements by Thicke and Williams in
interviews directed to certain audiences were accurate and promotional; whether Thicke was
intoxicated during interviews; and whether -- in general -- the prior statements by Thicke and Williams
were irreconcilable with their trial testimony. Dkt. 588, Ex. 1, at 26:7-9, 27:17-24, 28:7-38:16, 40:9-17,
45:3-46:15 (opening statement); Dkt. 588, Ex. 5, at 83:2-84:20; 96:1-7, 127:8-12; 129:21-130:10;
131:10-18 (closing argument).

         E.     Jury Verdict

As noted, on March 10, 2015, the jury unanimously found that “Blurred Lines” infringed “Got To Give It
Up,” but that this infringement was not willful. Dkt. 320 at 2-3.

         F.     April 12, 2016 Order Denying Attorney’s Fees (Dkt. 554)

The April 12, 2016 Order (Dkt. 554) addressed several post-trial motions. It denied two motions by the
Gaye Parties for an award of attorney’s fees and costs. One was brought by Frankie Gaye and Nona
Gaye, and joined by Marvin Gaye III. The other was brought by Marvin Gaye III. The Gaye Parties
sought an award of approximately $2.66 million in attorney’s fees and $780,000 in costs.

The Order that addressed these motions evaluated the factors in Fogerty v. Fantasy, Inc., 510 U.S. 517
(1994) (“Fogerty I”), as well as the Lieb factors. Id. at 534 n.19 (adopting the factors from Lieb v.
Topstone Industries, Inc., 788 F.2d 151, 156 (3d Cir. 1986)). Together, these factors were as follows: (i)
the degree of success obtained by the moving party; (ii) the purposes of the Copyright Act; (iii) whether
an award of attorney’s fees would have an excessive chilling effect or would impose an inequitable
burden on an impecunious plaintiff (along with the first two factors, the Fogerty factors); (iv)
frivolousness; (v) motivation; and (vi) objective unreasonableness as to both the factual and the legal
elements of the case (along with the fourth and fifth factors, the Lieb factors). As noted, the denial of
attorney’s fees was affirmed by the Ninth Circuit.

         G.     November 2019 Interview

On November 4, 2019, Williams participated in a video interview (“November 2019 Interview”) with Rick
Rubin (“Rubin”). Williams made statements that were focused on his creative process:

         1:07 / 47:58 Williams: Intrigue for me is … first of all, this moment is intriguing. Doing this
         with you right now, that’s intriguing. Umm, but for me musically, I feel like, I’m not …I’m
         not one of those guys that are like … you know, oh this is a 9/8 time signature, this is
         amazing, that just feels like math to me. I think I get blown away by chord progressions
         that make me feel something that I’d never felt before. Like, to me, chords are
         coordinates.

         1:39 / 47:58 Rubin: Wow.

         1:41 / 47:58 Williams: You know what I mean, they like send you to a place.

         1:43 / 47:58 Rubin: Beautiful.
                                                                                                  Page 10 of 23
     Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 11 of 23 Page ID
                                      #:17046
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

    Case No.      LA CV13-06004 JAK (AGRx)                                            Date    February 12, 2021
    Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.


            1:45 / 47:58 Williams: And uh, when I’m lucky enough to be in the right elevator. And I’m
            looking up, and I’m doing… and I’m doing three things at once. I am going what is that?

            1:57 / 47:58 Rubin: Uhmm

            1:58 / 47:58 Williams: Number two, I’m trying to like remember the feeling because when
            I go to chase it later, that is .. I’m gonna have to reverse engineer the feeling in order to
            get to the chord structure.

            2:11 / 47:58 Williams: And third is just back it by trying to Shazam it right then and there.
            ...

            3:31 / 47:58 Williams: Everything is catalogued by and, and categorized by the feeling of
            it. If I can’t. If I can’t see how I feel about it, then I don’t even really know what it is, it’s
            just music. . . .

            4:33 / 47:58 Williams: That’s what it’s like, if I’m not … if my feeling is not connected to
            the song then, I don’t really know what I’m listening to, couldn’t really tell you what it
            was.

            4:42 / 47:58 Rubin: When you’re working on music with other artists, are you always
            working on it with them in mind, are you’re working on your favorite music and then
            depending on who you’re collaborating with, it applies to, it may or may not apply to
            them.

            5:03 / 47:58 Williams: I am always channeling other people, usually the person that I’m
            working with, I am sort of channeling them. Other times, I think they should be
            channeling someone else. So I’ll do that for them. . . .

            12:16 / 47:58 Williams: I have to channel. I channel all the time. I’m always pretending
            I’m someone else, in order to get it to come out, because I just feel like I’m the best
            version of myself is as a producer is I’m like a mirror for people. I try to show them sides
            of themselves that they don’t ever use. It’s like, when, people take selfies, they only take
            like, they only use like, one side all the time. So I’m the guy who’s like, “Hey, you know,
            God made another side, like, it’s very interesting, you should try it.”

Dkt. 578, Ex. A. 2

The Gaye Parties focus on the following passages. They contend that they show that Williams
contradicted his trial testimony by acknowledging that he “reverse engineered” “Got To Give It Up”:

            27:35 / 47:58 Rubin: When you first started making music you went from not seeming


2 The Gaye Parties provided a transcript of the November 2019 Interview. It has what appear to be several
transcription errors. The excerpted text was corrected based on a review of a copy of the video of the interview.
                                                                                                        Page 11 of 23
 Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 12 of 23 Page ID
                                  #:17047
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

Case No.      LA CV13-06004 JAK (AGRx)                                        Date    February 12, 2021
Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

        like a hip-hop fan, into -- What’s the first thing you ever made regardless whether you
        put it out or not, what was your first experiments in making your own music?

        27:47 / 47:58 Williams: We, Chad and I, um -- and I haven’t mentioned Chad yet, but,
        ‘cuz I think you asked me a lot of questions in reference to my own personal process,
        but for a very big part of my career, Chad and I worked together. And I think what we
        tried to do -- and we still work together -- but I think for the most part what we always
        tried to do, was reverse-engineer the songs that did something to us emotionally, and
        figure out where the mechanism is in there. And I said to you before, try to figure out if
        we can build a building that doesn’t look the same but makes you feel the same way.

        28:29 / 47:58 Rubin: Yeah.

        28:33 / 47:58 Williams: I did that in “Blurred Lines” and got myself in trouble.

        28:36 / 47:58 Rubin: Yeah. Ridiculously.

        28:40 / 47:58 Williams: Stevie Wonder told me, he said . . . you gotta get the right
        musicologists in there, because juries don’t understand. It’s very technical what you’ve
        done.

        28:54/ 47:58 Rubin: Yeah -- and it’s the song is nothing like the song.

        28:56 / 47:58 Williams: Nope, but the feeling was. . . .

        29:13 / 47:58 Williams: Yeah, but here’s the difference. What we failed and -- it hurt my
        feelings because I would never take anything from anyone --

        29:22 / 47:58 Rubin: Of course!

        29:26 / 47:58 Williams: And it really set me back. I made Missy Elliott’s “Where They
        From” in the middle of that trial, when I was really hurt because what I realized all too
        late, was what he was trying to tell me, is that I needed to use my gift to make music, to
        reverse-engineer the disparity between the truth and people’s, and the jury’s uneducated
        opinions. And I say that because rayon and silk feel the same, but we understand that
        there’s a clear difference.

        30:23 / 47:58 Rubin: Yeah.

        30:23 / 47:58 Williams: And that was what happened. Like I really made it feel so much
        like it, that people were like, “Oh, I hear the same thing.” And it’s like, “Nah, look at the
        notes.” Well you don’t know, then you know when you get like, you know, an ambulance
        chaser, which is who they got, it’s got another one, like, let me not speak negatively
        about them. This was my lesson. I didn’t take Stevie’s advice to the fullest extent. . . .

        39:05 / 47:58 Rubin: Yeah since, since the “Blurred Lines” issue -- it’s interesting, I
                                                                                                  Page 12 of 23
       Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 13 of 23 Page ID
                                        #:17048
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.       LA CV13-06004 JAK (AGRx)                                        Date   February 12, 2021
 Title          Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

          wasn’t even going to bring it up -- but since, since you brought --

          39:12 / 47:58 Williams: Because we was talking about feelings, and I know that’s my -- I
          know that’s what the universe has given me, one of the things it has given me, is like the
          ability to, is to make things, is to reverse-engineer a feeling, and make a tangible item.

          39:27 / 47:58 Rubin: So since what happened, happened, has it changed anything about
          the way you work?

          39:32 / 47:58 Williams: No.

Id.

III.      The Positions of the Parties

          A.     Summary of the Motion (Dkt. 577)

The Gaye Parties acknowledge that the Motion -- to the extent that it is brought under Fed. R. Civ. P.
60(b)(3) – could be found to be time-barred by Fed. R. Civ. P. 60(c). They then state that, if the Court
concludes that the entry of judgment occurred on December 6, 2018, when an amended judgment was
entered following remand from the Ninth Circuit (Dkt. 573), a motion under Fed. R. Civ. P. 60(b)(3)
would be timely. However, in the briefing of the Motion, they concede that, under Ninth Circuit
precedent, the prior April 12, 2016 order denying attorney’s fees would likely have been the start-date
for the one-year period. Dkt. 554. Therefore, their briefing of the Motion focuses on whether relief is
warranted under Fed. R. Civ. P. 60(b)(6) and Fed. R. Civ. P. 60(d)(3).

The Gaye Parties argue that the November 2019 Interview -- when viewed together with the public
statements by Thicke and Williams prior to trial, as well as their representations during discovery, and
testimony at trial -- shows that Thicke and Williams made “intentional, material misrepresentations to
the jury and this Court as part of an unconscionable scheme to improperly influence” decisions. The
Gaye Parties also contend that Williams’ statements during the November 2019 Interview cannot be
characterized as ones that were made for self-promotion; that Williams’ statements during the
November 2019 interview show that he provided false testimony at trial; and that Williams’ statements
are admissible as an opposing party statement or a declaration against interest.

The Gaye Parties argue that this conduct constituted fraud on the court that was effected through a
coordinated plan by Thicke and Williams to recant and justify prior inconsistent statements. The Gaye
Parties contend that Ninth Circuit caselaw supports a finding that a person who knowingly provides
false trial testimony that adverse parties did not then know was false, may be deemed to have
committed “fraud on the court.” The Gaye Parties contend that the issue of Williams’ state of mind when
writing “Blurred Lines” was the central issue at trial, and was very material to the decision by the Court
to deny the motion of the Gaye Parties for an award attorney’s fees.

The Gaye Parties advance several arguments to support the position that, a reassessment of the Lieb
and Fogerty factors that were considered when their requests for attorney’s fees were denied in 2016,
shows that an award of fees is warranted. First, an award would further the purposes of the Copyright
                                                                                               Page 13 of 23
  Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 14 of 23 Page ID
                                   #:17049
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV13-06004 JAK (AGRx)                                      Date    February 12, 2021
 Title        Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

Act, because the defenses of the Thicke Parties were not meritorious, and were based on material
misrepresentations. Second, Williams and Thicke acted in what was subjective bad faith. Third, the
actions of Williams and Thicke were objectively unreasonable, because their pre-litigation statements
were not promotional and were truthful. Fourth, the jury’s decision not to find willful infringement
warrants little weight in the analysis, because it was based on misrepresentations by Thicke and
Williams during their testimony at trial. Finally, an award would deter others not to implement a plan to
controvert prior admissions through trial testimony and thereby and perpetrate a fraud on a court.

         B.    Summary of Opposition (Dkt. 585)

The Williams Parties respond with several arguments. First, it would be improper to reopen the
judgment pursuant to Fed. R. Civ. P. 60(b)(3).

Second, Williams’ statements in the November 2019 Interview were consistent with his trial testimony,
because -- when read in its complete context -- the November 2019 Interview does not reflect that
Williams “reverse engineered” “Got To Give It Up,” that Williams had “Got To Give It Up” in mind when
he wrote “Blurred Lines,” or that Williams intended to copy the elements of “Got To Give It Up.”

Third, the Williams Parties contend that, even if the November 2019 Interview supported a claim of
perjury, that alone would not constitute fraud on the court, which requires a “grave miscarriage of
justice.” The Williams Parties contend that In re Levander, 180 F.3d 1114 (9th Cir. 1999), is the only
case where perjury alone was held to constitute fraud on the court, and that the decision there is
narrow and distinguishable. The Williams Parties argue that the claimed perjury could not have been
fraud on the court because the Gaye Parties prevailed on their infringement claim, any supposed
perjury did not undermine the adversarial process, and there is no direct and non-speculative evidence
of an unconscionable plan or scheme to defraud the court. The Williams Parties also argue that the
central question of infringement did not turn on willfulness.

Fourth, the Williams Parties contend that the question of inconsistent statements is not a newly
discovered issue that warrants reopening the judgment. The Williams Parties state that at trial, the
Gaye Parties presented substantial arguments and evidence about whether the pre-litigation
statements by Thicke and Williams were inconsistent with their trial testimony, thereby undermining its
credibility.

Finally, the Williams Parties contend that even if the Court were to reconsider the issue of attorney’s
fees, none of the Fogerty factors warrants a different outcome. The Williams Parties also urge that if the
Court were to reconsider the 2016 order denying attorney’s fees, additional briefing should be
permitted.

         C.    Summary of Reply (Dkt. 591)

In the Reply, the Gaye Parties argue that the Williams Parties did not rebut the argument that the
statements by Williams during the November 2019 Interview are irreconcilable with his trial testimony.
The Gaye Parties also state that they are not seeking to reopen the jury’s findings about infringement
and willfulness, but rather seek redress for perjury by Williams that affected the decision by the Court
not to award attorney’s fees. The Gaye Parties also argue that the long history of inconsistent
                                                                                             Page 14 of 23
      Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 15 of 23 Page ID
                                       #:17050
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.       LA CV13-06004 JAK (AGRx)                                        Date    February 12, 2021
 Title          Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

statements by Thicke and Williams is sufficient to raise the inference that Thicke and Williams engaged
in a scheme to commit perjury.

IV.      Analysis

         A.       Legal Standards: Fed. R. Civ. P. 60

The relevant portions of Fed. R. Civ. P. 60 are as follows:

         (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and just
         terms, the court may relieve a party or its legal representative from a final judgment,
         order, or proceeding for the following reasons:

              (1) mistake, inadvertence, surprise, or excusable neglect;

              (2) newly discovered evidence that, with reasonable diligence, could not have
              been discovered in time to move for a new trial under Rule 59(b);

              (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
              misconduct by an opposing party;

              (4) the judgment is void;

              (5) the judgment has been satisfied, released, or discharged; it is based on an
              earlier judgment that has been reversed or vacated; or applying it prospectively is
              no longer equitable; or

              (6) any other reason that justifies relief.

         (c) Timing and Effect of the Motion.

              (1) Timing. A motion under Rule 60(b) must be made within a reasonable time—
              and for reasons (1), (2), and (3) no more than a year after the entry of the
              judgment or order or the date of the proceeding.

              (2) Effect on Finality. The motion does not affect the judgment's finality or
              suspend its operation.

         (d) Other Powers to Grant Relief. This rule does not limit a court's power to:

              (1) entertain an independent action to relieve a party from a judgment, order, or
              proceeding;

              (2) grant relief under 28 U.S.C. §1655 to a defendant who was not personally
              notified of the action; or


                                                                                                    Page 15 of 23
     Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 16 of 23 Page ID
                                      #:17051
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

    Case No.       LA CV13-06004 JAK (AGRx)                                         Date    February 12, 2021
    Title          Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

                 (3) set aside a judgment for fraud on the court.

            B.      Application

                    1.      Whether the One-Year Period in Fed. R. Civ. P. 60(c) Bars the Motion, to the
                    Extent It Seeks Relief Under Fed. R. Civ. P. 60(b)(3)

To the extent that the Motion is brought under Fed. R. Civ. P. 60(b)(3) it is subject to the one-year
limitation period in Fed. R. Civ. P. 60(c). However, under that provision, there is an issue as to the
proper date to use for “the entry of the judgment or order or the date of the proceeding.” As noted by
the parties, one potential date is April 12, 2016, when the motions by the Gaye Parties for an award of
attorney’s fees were denied. Dkt. 554. The other is December 6, 2018, when an amended judgment
entered following remand from the Ninth Circuit. Dkt. 573.

The order that issued on April 12, 2016 denied the motions by the Gaye Parties for an award of
attorney’s fees. It was the “final judgment, order, or proceeding” that caused the start of the one-year
period for a motion under Fed. R. Civ. P. 60(b)(1)-(3). Courts give a “practical rather than a technical
construction” of the finality to post-judgment orders, because such orders do not raise a significant risk
of piecemeal review. Further “unless such orders are found final, there is often little prospect that
further proceedings will occur to make them final.” United States v. Washington, 761 F.2d 1404, 1406
(9th Cir. 1985) (citing Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 375 (1981); 15 Charles
Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3916 (1976)).

A post-judgment order may be a final, appealable one under three circumstances: (i) when it is “an
‘integral part’ of the final judgment on the merits even though not entered concurrently with that
judgment;” (ii) when it is “an independent final order in a single case involving two ‘final’ decisions;” or
(iii) when it is “a collateral interlocutory order subject to immediate review under [Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541, 546 (1949)], if it is viewed as preliminary to a later proceeding.”
United States v. One 1986 Ford Pickup, 56 F.3d 1181, 1185 (9th Cir. 1995) (quoting United States v.
Shaibu, 957 F.2d 662, 663-64 (9th Cir. 1992)); accord Natural Res. Def. Council, Inc. v. S.W. Marine,
Inc., 242 F.3d 1163, 1166 (9th Cir. 2001) (post-judgment orders are final and appealable if they
“dispose[] completely of the issues raised in the post-judgment proceedings”).

The April 12, 2016 order is “an independent final order in a single case involving two final decisions.” 3
The April 12, 2016 order conclusively decided the question whether attorney’s fees should be awarded.
If the April 12, 2016 order were not considered final, and if there had been no appeal that resulted in an
amended judgment, there would have been “little prospect that further proceedings” would have
occurred to make the April 12, 2016 order final. Moreover, awards of attorney’s fees that set the
amount to be paid, are final and appealable. Intel Corp. v. Terabyte Int’l., Inc., 6 F.3d 614, 617 (9th
Cir.1993). The April 12, 2016 order was not a “mere ministerial order, such as an order executing a
judgment or . . . an order to disburse funds from the court registry, [that] is not a final appealable order.”
Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898 (9th Cir. 2001). Cf. Hilao v.

3 In the Ninth Circuit, a judgment that finally disposes the merits in an action is appealable, even where the issue
of attorney’s fees has not been resolved. Int’l Ass’n of Bridge, Structural, Ornamental & Reinforcing Ironworkers’
Local Union 75 v. Madison Indus., Inc., 733 F.3d 656, 658-59 (1984). Therefore, the determination of a request
for the award of such fees is not an “integral part” of the final judgment on the merits.
                                                                                                      Page 16 of 23
  Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 17 of 23 Page ID
                                   #:17052
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                      Date    February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

Estate of Marcos, 103 F.3d 762, 764 (9th Cir.1996) (post-judgment contempt orders are final and
appealable). Applying these standards, the April 12, 2016 order caused the start of the one-year period
that applies to a motion brought pursuant to Fed. R. Civ. P. 60(b)(1)-(3).

This one-year period is not tolled by an appeal. Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir.
1989); accord United States v. McGrew, 716 F. App’x 704 (9th Cir. 2018) (memorandum opinion) (citing
Nevitt, 886 F.2d at 1188). The one-year period ended on April 11, 2017. The Motion was not filed until
December 6, 2019. Therefore, the one-year limitations period bars the Motion, to the extent the Gaye
Parties seek relief pursuant to Fed. R. Civ. P. 60(b)(3).

                2.      Whether Thicke and Williams Committed “Fraud on the Court” Pursuant to Fed.
                R. Civ. P. 60(d)(3)

                        a)      Specific Legal Standards

The Ninth Circuit has held that Fed. R. Civ. P. 60 distinguishes between mere “fraud,” which is within
Fed. R. Civ. P. 60(b)(3), and “fraud on the court,” which is within Fed. R. Civ. P. 60(d)(3). However,
there is not a precise definition of “fraud on the court.”

“The power to vacate a judgment that has been obtained by fraud upon the court is inherent in courts.”
11 Mary Kay Kane, Federal Practice and Procedure § 2870 (3d ed. Aug. 2019) (citing, Univ. Oil Prods.
Co. v. Root Refining Co., 328 U.S. 575, 580 (1946)). Therefore, Fed. R. Civ. P. 60(d)(3) is not the
original source of this power, and provides that it does not limit this inherent authority. The principles
developed by some courts to define claims of fraud on the court, are based on Hazel-Atlas Glass Co. v.
Hartford Empire Co., 322 U.S. 238 (1944). There, the Court recognized the equitable power of a court
to set aside a judgment, modify it, or prevent parties from benefiting from it, where “sufficiently gross”
“injustices” “demand a departure from rigid adherence” to the finality of judgments. 323 U.S. at 244-45;
11 Federal Practice and Procedure § 2870 (identifying Hazel-Atlas Glass Co. as the basis for the
modern doctrine).

Given the potentially broad scope of such equitable authority, courts have acted in a careful manner
when determining whether it is appropriate to set aside a judgment due to fraud on the court. United
States v. Sierra Pac. Indus., Inc., 862 F.3d 1157, 1167 (9th Cir. 2017) (quoting Hazel-Atlas Glass Co.,
322 U.S. at 244). It is “available only to prevent a grave miscarriage of justice.” Id. (quoting United
States v. Beggarly, 524 U.S. 38, 47 (1998)). Thus, “not all fraud is fraud on the court.” Id. (quoting
Levander, 180 F.3d at 1119). The Ninth Circuit provided the following summary of the rules in this area:

         “In determining whether fraud constitutes fraud on the court, the relevant inquiry is not
         whether fraudulent conduct ‘prejudiced the opposing party,’ but whether it ‘harmed the
         integrity of the judicial process.’” Estate of Stonehill, 660 F.3d 415, 444 (9th Cir. 2011)
         (internal alterations omitted) (quoting Alexander v. Robertson, 882 F.2d 421, 424 (9th
         Cir. 1989)). Fraud on the court must be an “intentional, material misrepresentation.” In re
         Napster, Inc. Copyright Litig., 479 F.3d 1078, 1097 (9th Cir. 2007), abrogated on other
         grounds by Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100 (2009). Thus, fraud on the
         court “must involve an unconscionable plan or scheme which is designed to improperly
         influence the court in its decision.” Pumphrey v. K.W. Thompson Tool Co., 62 F.3d 1128,
                                                                                              Page 17 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 18 of 23 Page ID
                                    #:17053
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                        Date    February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

         1131 (9th Cir. 1995) (quoting Abatti v. Commissioner, 859 F.2d 115, 118 (9th Cir.
         1988)).

         In addition, the relevant misrepresentations must go “to the central issue in the case,”
         Estate of Stonehill, 660 F.3d at 452, and must “affect the outcome of the case,” id. at
         448. In other words, the newly discovered misrepresentations must “significantly change
         the picture already drawn by previously available evidence.” Id. at 435. In that vein,
         “[m]ere nondisclosure of evidence is typically not enough to constitute fraud on the court,
         and ‘perjury by a party or witness, by itself, is not normally fraud on the court’ ” unless it
         is “so fundamental that it undermined the workings of the adversary process itself.” Id. at
         444–45 (quoting In re Levander, 180 F.3d at 1119). However, perjury may constitute
         fraud on the court if it “involves, or is suborned by, an officer of the court.” 12 J.W.
         Moore, Moore’s Federal Practice § 60.21[4][c]; see In re Intermagnetics Am., Inc., 926
         F.2d 912, 917 (9th Cir. 1991). . . .

         Finally, relief for fraud on the court is available only where the fraud was not known at
         the time of settlement or entry of judgment. See, e.g., Hazel-Atlas Glass Co., 322 U.S. at
         244 (allowing relief for “after-discovered fraud”); Haeger v. Goodyear Tire & Rubber Co.,
         813 F.3d 1233, 1243–45 (9th Cir. 2016) (analogizing to fraud on the court, where crucial
         information was concealed until after settlement and entry of judgment), overruled on
         other grounds, 137 S.Ct. 1178 (2017); Pumphrey, 62 F.3d at 1133 (finding fraud on the
         court where crucial information was concealed and came to light after entry of
         judgment); In re Levander, 180 F.3d at 1120 (same). This limitation arises because
         issues that are before the court or could potentially be brought before the court during
         the original proceedings “could and should be exposed at trial.” In re Levander, 180 F.3d
         at 1120 (citing Gleason v. Jandrucko, 860 F.2d 556, 560 (2d Cir. 1988)); see also id. at
         1119–20 (explaining that there is no fraud on the court where “the plaintiff had the
         opportunity to challenge the alleged perjured testimony or non-disclosure because the
         issue was already before the court”). As the district court correctly explained, allowing
         parties to raise issues that should have been resolved at trial amounts to collateral
         attack and undermines “the deep rooted policy in favor of the repose of judgments.”
         Hazel-Atlas Glass Co., 322 U.S. at 244.

Sierra Pac. Indus., Inc., 862 F.3d at 1167-68 (citations altered to include full citations and to eliminate
parallel ones). Intentional and material deception may be inferred from a “long trail of small
misrepresentations." Sierra Pac. Indus., Inc., 862 F.3d at 1173 (9th Cir. 2017). Fraud on the court must
be shown by clear and convincing evidence. Estate of Stonehill, 660 F.3d at 443-44.

                        b)      Application

                                (1)    Whether the November 2019 Interview Supports a Finding that
                                Thicke and/or Williams Committed Perjury

As noted, at deposition and trial, Thicke testified that his previous statements in public interviews and in
his response to interrogatories -- in which he stated that he told Williams that he wanted to create a
song that evoked “Got To Give It Up” -- were false. Thicke stated that his false statements were caused
                                                                                                 Page 18 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 19 of 23 Page ID
                                    #:17054
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV13-06004 JAK (AGRx)                                         Date    February 12, 2021
 Title        Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

by intoxication, by a desire to claim credit in the creative process for a successful song, and by
extension -- a desire to sell records.

During his deposition, Williams testified that “Got To Give It Up” did not come into his mind when he
was creating “Blurred Lines.” When asked about prior inconsistent statements in which he said, “I was
trying to pretend that I was Marvin Gaye [when creating “Blurred Lines”],” Williams testified that he
realized that in retrospect, the feeling that he had when creating “Blurred Lines” was one that he
associated with Marvin Gaye. Williams Depo., Dkt. 577-5 at 90-13-17; 105:11-110:0. Williams also
testified that as an artist, he “look[s] into oblivion” when creating a song. Id.

At trial, Williams testified that Thicke did not have a material role in creating “Blurred Lines.” Dkt. 577-7
at 102:18-19, 109:1-15. Williams also testified that he did not think that he had subconsciously copied
any aspect of “Got To Give It Up,” when creating “Blurred Lines.” Id. at 113:20-114:4. Williams also
maintained that, when he created “Blurred Lines,” he had no intention of copying Marvin Gaye or “Got
To Give It Up,” or the feelings associated with that song. Id. at 135:13-138:15. Instead, Williams
testified that “[his] interpretation of [his] work after [he] had” created “Blurred Lines,” was that he was
somehow affected by Marvin Gaye.

In the November 2019 Interview, Williams represented that when creating songs, he “channels” other
people “all the time.” He also stated that he frequently “reverse-engineer[s] the songs that did
something to [him] emotionally, and figure[s] out where the mechanism is in there.” Williams also stated
that he “did [reverse-engineering] in ‘Blurred Lines’ and got [him]self in trouble.”

The Gaye Parties argue that Williams’ statements in the November 2019 Interview contradict the sworn
statements that he and Thicke made about the process through which they created “Blurred Lines.”
They add that they also contradict the testimony about the general process that Williams uses in
creating music. This argument is unpersuasive. The statements by Williams during the November 2019
Interview were cryptic and amenable to multiple interpretations. For example, it is unclear what Williams
meant by “reverse-engineer[ing].” Read in context, Williams statement about “reverse-engineering”
could be interpreted as a process in which he remembers his feelings when listening to particular
music, and then attempts to recreate those feelings in his own works. This is not inconsistent with his
deposition testimony, in which he claimed that he realized after creating “Blurred Lines” that the feeling
he tried to capture in the song, was one that he associated with Marvin Gaye.

Also unclear is what Williams meant by his reference to “channel[ing]” other musical artists. Read in
concert with his deposition and trial testimony, this may refer to the process in which he tries to place in
his own works his earlier feelings about certain music. For these same reasons, it is cannot be readily
determined that the statements by Williams during the November 2019 Interview were inconsistent with
the one that he looks “into oblivion” when creating music. Further, nothing in the November 2019
Interview controverts Thicke’s sworn testimony that he played little or no part in the creation of “Blurred
Lines,” and that his previous out-of-court statements to that effect were false.

For these reasons, the Gaye Parties have not shown by clear and convincing evidence that there are
sufficiently material inconsistencies between Williams’ statements in the November 2019 Interview and
his sworn testimony, to support a finding of perjury.


                                                                                                Page 19 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 20 of 23 Page ID
                                    #:17055
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV13-06004 JAK (AGRx)                                        Date    February 12, 2021
 Title       Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

                              (2)    Whether, Assuming that Thicke and/or Williams Committed
                              Perjury, There Is Clear and Convincing Evidence of Aggravating Conduct
                              Necessary to Constitute a Fraud on the Court

Even if it were assumed that Thicke and/or Williams had committed perjury, there is insufficient
evidence of aggravating conduct necessary to constitute a fraud on the court. As noted, the Ninth
Circuit has explained that “perjury by a party or witness, by itself, is not normally fraud on the court
unless it is so fundamental that it undermined the workings of the adversary process itself.” Sierra Pac.
Indus., Inc., 862 F.3d at 1167 (internal quotation marks and citations omitted). The Ninth Circuit has
also identified two key aggravating factors that may elevate “fraud” to “fraud on the court”. The first is
an “intentional, material misrepresentation” that “involve[s] an unconscionable plan or scheme which is
designed to improperly influence the court in its decision” and goes “to the central issue in the case.” Id.
(internal quotation marks and citations omitted). Such intentional, material deception may be inferred
from a “long trail of small misrepresentations." Sierra Pac. Indus., Inc., 862 F.3d at 1173 (9th Cir. 2017).
The second aggravating factor is perjury involving, or suborned by, an officer of the court. Id. (citing In
re Intermagnetics Am., Inc., 926 F.2d 912, 917 (9th Cir. 1991); 12 J.W. Moore, Moore’s Federal
Practice § 60.21[4][c]).

The Gaye Parties have not shown that the first aggravating factor applies. Even if Thicke and Williams
each testified falsely about his state of mind when “Blurred Lines” was created, the question of
willfulness was not a “central issue in the case.” Although the parties -- in framing their arguments to
the jury -- addressed whether the conduct by Thicke and Williams was willful, this element of a claim of
infringement goes primarily to whether enhanced statutory damages and attorney’s fees should be
awarded. 17 U.S.C. § 504(c); see infra Section IV.B.4. For a copyright infringement claim, infringement,
not willfulness, is plainly the central issue. Moreover, in this action, the Gaye Parties elected to seek
actual not statutory damages. This also results in less significance on the issue of willfulness.

The Gaye Parties also failed to show that the second aggravating factor is met. There is not sufficient
evidence that any claimed misrepresentations by Thicke and Williams involved an officer of the court.

                              (3)    Whether, Even Assuming that Thicke and/or Williams Committed
                              Perjury, the Issue Could Have Been Addressed at the Trial

“[R]elief for fraud on the court is available only where the fraud was not known at the time of settlement
or entry of judgment.” Sierra Pac. Indus., Inc., 862 F.3d at 1167-68 (collecting cases). “This limitation
arises because issues that are before the court or could potentially be brought before the court during
the original proceedings ‘could and should be exposed at trial.’” Id. (quoting In re Levander, 180 F.3d at
1120). “[T]here is no fraud on the court where ‘the plaintiff had the opportunity to challenge the alleged
perjured testimony or non-disclosure because the issue was already before the court.’” Id. (quoting
Gleason v. Jandrucko, 860 F.2d 556, 560 (2d Cir. 1988)).

At the time of the trial, the Gaye Parties believed that the trial and deposition testimony of Thicke and
Williams about the creative process that led to “Blurred Lines” and their respective states of mind was
not truthful. The Gaye Parties repeatedly cross-examined Thicke and Williams about what the Gaye
Parties deemed inconsistent out-of-court statements. Although the Gaye Parties claim that the
November 2019 Interview constitutes new evidence of perjury that warrants reopening the judgment,
                                                                                              Page 20 of 23
   Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 21 of 23 Page ID
                                    #:17056
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV13-06004 JAK (AGRx)                                         Date   February 12, 2021
 Title        Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

the Gaye Parties do not -- and cannot -- argue that they did not hold the view at the time of the trial, i.e.,
that Thicke and Williams were not testifying honestly. Nor can they show that they did not cross-
examine Thicke and Williams on these very issues.

For these reasons, even assuming that Thicke and/or Williams did not testify truthfully, it is not a
sufficient basis to reopen the judgment.

               3.     Whether Relief Is Warranted Under the Catchall Provision in Fed. R. Civ. P.
               60(b)(6)

Fed. R. Civ. P. 60(b)(6) permits a court to grant relief to a party from a final judgment, order, or
proceeding for “any other reason that justifies relief.” The Gaye Parties do not identify any other
reasons that justify relief, nor is one apparent on the record. See 11 Mary Kay Kane, Federal Practice
and Procedure § 2864 (3d ed. Aug. 2019) (cataloging reasons why courts have exercised their
discretion pursuant to Fed. R. Civ. P. 60(b)(6)). Therefore, no relief is warranted under Rule 60(b)(6).

               4.     Whether, Even If It Were Appropriate to Reopen the April 2016 Order Denying
               Attorney’s Fees, an Award of Attorney’s Fees Would Be Warranted

Even if it were determined that the April 2016 Order should be reconsidered, based on an application of
the relevant factors, once again, an award of attorney’s fees would not be warranted. A district court
enjoys “equitable discretion” in deciding whether to award attorney’s fees. Dkt. 554 at 3 (quoting
Fogerty I., 510 U.S. at 534). As noted, in assessing such a request, a court must consider: (i) the
degree of success obtained by the moving party; (ii) the purposes of the Copyright Act; (iii) whether an
award of attorney’s fees would have a chilling effect that is too great or would impose an inequitable
burden on an impecunious plaintiff (along with the first two factors, the Fogerty factors); (iv) motivation;
(v) frivolousness; and (vi) objective unreasonableness as to both the factual and the legal elements of
the case (along with the fourth and fifth factors, the Lieb factors). Although not determinative, objective
reasonableness of the position of the non-prevailing party is afforded “substantial weight.” Tresona
Multimedia, LLC v. Burbank High School Vocal Music Ass'n, 953 F.3d 638, 653 (9th Cir. 2020) (citing
Shame On You Prods., Inc. v. Banks, 893 F.3d 661, 666 (9th Cir. 2018)).

As to the first factor, the April 2016 Order noted that the Gaye Parties prevailed in this litigation, which
supported an award of attorney’s fees. Therefore, the first factor would remain unchanged.

With respect to the second factor, the April 2016 Order identified certain issues of first impression under
copyright law that were raised as a result of the defenses presented by the Thicke Parties. The April
2016 Order concluded that resolution of those issues furthered the purposes of the Copyright Act. Dkt.
544 at 5-6. These issues included: the scope of the copyright held by the Gaye Parties under the 1909
Copyright Act; the admissibility of sound recordings where a copyright is limited to sheet music; and the
nature of the appropriate jury instructions and verdict forms for musical compositions. The positions
taken by the Thicke Parties as to these matters, were not affected by whether their alleged infringement
was willful. Therefore, the second factor would remain unchanged.

As to the third factor, the April 2016 Order noted that the defenses presented by the Thicke Parties
were objectively reasonable and potentially meritorious. Dkt. 554 at 6. Thus, granting an award of
                                                                                                Page 21 of 23
     Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 22 of 23 Page ID
                                      #:17057
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV13-06004 JAK (AGRx)                                       Date    February 12, 2021
 Title         Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

attorney’s fees “could reasonably be seen as causing a chilling effect on those against whom future
infringement actions are brought.” Id. Because these defenses included those that were not tied to any
alleged willful conduct by Thicke and Williams, the third factor would remain unchanged.

Regarding the fourth factor, the April 2016 Order noted that there was no admissible evidence that the
litigation was brought in bad faith. Dkt. 554 at 6-8. A finding that Thicke and/or Williams had committed
perjury when testifying about his state of mind when creating “Blurred Lines,” might provide some
support for an inference that the litigation was brought in bad faith. However, this would not be a strong
inference. As noted, the core issue in this action was infringement about which there was a substantial
disagreement between the adverse parties. The unique issues as well as the substantial competing
evidence as to infringement, including that of the parties’ respective expert witnesses, does not support
a finding of bad faith. Therefore, the fourth factor would not support an award of attorney’s fees.

As to the fifth and sixth factors, the April 2016 Order addressed in detail whether the claimed
inconsistencies between the out-of-court statements by Thicke and Williams and their sworn testimony
could support a finding of frivolous or unreasonableness. The April 2016 Order concluded:

         Although some of the statements by the Thicke Parties both before and during the
         litigation were inconsistent, the Thicke Parties have shown that their overall defense
         against the claims of infringement was reasonable and non-frivolous. And, it is not at all
         uncommon for a party to make inconsistent statements during the course of litigation.
         That is what leads to cross-examination to impeach such a witness.

         Finally, given the expert opinions that were provided to the Thicke Parties prior to the
         commencement of their declaratory relief action and their success on certain legal and
         factual issues, there is insufficient evidence to show that the Thicke Parties “should have
         known from the outset” that their chances of success “were slim to none.”

Dkt. 554 at 10.

Even if Thicke and Williams had committed perjury in their testimony about the role of “Got To Give It
Up” in the creation of “Blurred Lines,” their “overall defense as to the claims of infringement” -- the core
issue in this action -- would remain “reasonable and non-frivolous.”

For these reasons, even if it were assumed that Thicke and Williams had committed perjury, the
application of the relevant factors would not warrant an award of attorney’s fees.

V.       Conclusion

For the reasons stated in this Order, the Motion is DENIED.

IT IS SO ORDERED.




                                                                                                 :
                                                                                               Page 22 of 23
 Case 2:13-cv-06004-JAK-AGR Document 596 Filed 02/12/21 Page 23 of 23 Page ID
                                  #:17058
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES – GENERAL

Case No.   LA CV13-06004 JAK (AGRx)                                           Date        February 12, 2021
Title      Pharrell Williams, et al. v. Bridgeport Music, Inc., et al.

                                                           Initials of Preparer      TJ




                                                                                                  Page 23 of 23
